 

Exhibit 10.1

BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC

and

BLACK ELK ENERGY FINANCE CORP.,

as Issuers,

BLACK ELK ENERGY LAND OPERATIONS, LLC,

as Guarantor

 

 

FIRST SUPPLEMENTAL INDENTURE

Dated as of May 31, 2011

 

 

13.75 % SENIOR SECURED NOTES DUE 2015

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee and Collateral Agent

 

 



--------------------------------------------------------------------------------

This FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
May 31, 2011 is among Black Elk Energy Offshore Operations, LLC, a Texas limited
liability company (the “Company”), Black Elk Energy Finance Corp., a Texas
corporation (the “Co-Issuer,” and together with the Company, the “Issuers”),
Black Elk Energy Land Operations, LLC, a Texas limited liability company (the
“Guarantor”), and The Bank of New York Mellon Trust Company, N.A., as Trustee
and Collateral Agent (“Trustee”).

RECITALS

WHEREAS, the Issuers, the Guarantor and the Trustee entered into an Indenture,
dated as of November 23, 2010 (the “Indenture”), pursuant to which the Issuers
have issued $150,000,000 in aggregate principal amount of 13.75% Senior Secured
Notes due 2015 (the “Notes”);

WHEREAS, Section 9.02 of the Indenture provides that, with the consent of the
Holders of a majority in aggregate principal amount of the Notes then
outstanding, the Issuers, the Guarantor and the Trustee may amend or supplement
the Indenture;

WHEREAS, pursuant to a consent solicitation (the “Consent Solicitation”)
effected by means of a Consent Solicitation Statement dated May 24, 2011, (the
“Consent Solicitation Statement”), the Holders of 99.33% of the aggregate
principal amount of the outstanding Notes have validly consented to the adoption
of the amendments set forth herein; and

WHEREAS, the Issuers have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel to the effect that the execution of this Supplemental
Indenture is authorized or permitted under the Indenture and that all conditions
precedent provided for in the Indenture to the execution and delivery of this
Supplemental Indenture have been complied with; and

WHEREAS, all acts and things prescribed by the Indenture, by law and by the
Articles of Incorporation and the Bylaws (or comparable constituent documents)
of the Issuers and of the Guarantor necessary to make this Supplemental
Indenture a valid instrument legally binding on the Issuers and the Guarantor,
in accordance with its terms, have been duly done and performed;

NOW, THEREFORE, to comply with the provisions of the Indenture and in
consideration of the above premises, the Issuers, the Guarantor and the Trustee
agree for the equal and proportionate benefit of the respective Holders of the
Notes as follows:

ARTICLE 1

Section 1.01. This Supplemental Indenture is supplemental to the Indenture and
does and shall be deemed to form a part of, and shall be construed in connection
with and as part of, the Indenture for any and all purposes.

Section 1.02. This Supplemental Indenture shall become effective immediately
upon its execution and delivery by each of the Issuers, the Guarantor and the
Trustee.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

Section 2.01. Section 1.01 of the Indenture is hereby amended to include the
following definitions in the correct alphabetical order:

“Project Moose Acquisition” means that certain acquisition of interests in
various oil and gas properties in the U.S. Gulf of Mexico pursuant to that
certain definitive agreement dated as of March 17, 2011, by and among the
Company and the sellers party thereto, for an aggregate purchase price of
approximately $40 million in cash plus the assumption of $170 million of asset
retirement obligations, subject to customary adjustments for a transaction of
that type.

“Sponsor Preferred Stock” means those shares of preferred stock with an
aggregate liquidation preference of $30 million, issued by the Company to PPVA,
and including any additional shares of preferred stock issued by way of a
dividend; such shares shall accrue dividends payable in kind at a rate per annum
of 24%.

Section 2.02. The definition of “Excess Cash Flow Offer Amount” in Section 1.01
of the Indenture is hereby amended to read as follows:

“Excess Cash Flow Offer Amount” means, with respect to any period (A) 50% of
Excess Cash Flow for such period minus (B) $2.5 million

Section 2.03. Clauses (a) and (b) of Section 4.06 “Excess Cash Flow Offer” are
hereby amended to read as follows:

(a) Within 90 days after the end of each second and fourth fiscal quarter of the
Company, commencing at the end of the fourth quarter of 2011, for which the
Excess Cash Flow for such prior six month period exceeds $2.5 million, to the
extent permitted by its Credit Facilities the Company will offer to purchase
Notes for cash in an aggregate amount equal to the Excess Cash Flow Offer Amount
(the “Excess Cash Flow Offer”) at an offer price equal to 103% of the aggregate
principal amount of Notes repurchased plus accrued and unpaid interest and
Additional Interest, if any, to the date of purchase (the “Excess Cash Flow
Offer Payment”). If the aggregate principal amount of Notes tendered into such
Excess Cash Flow Offer exceeds the Excess Cash Flow Offer Amount, the Trustee
will select the Notes to be purchased on a pro rata basis, by lot or by such
other method as the Trustee deems fair and appropriate.

(b) Within 90 days following the end of each fiscal quarter referred to in
Section 4.06(a) with respect to which an Excess Cash Offer is to be made, the
Company will mail a notice to each holder and the Trustee offering to repurchase
Notes as of the date specified in the notice (the “Excess Cash Flow Offer
Purchase Date”), which date will be no earlier than 30 days and no later than 60
days from the date such notice is mailed. Such notice shall state:

 

2



--------------------------------------------------------------------------------

Section 2.04. Clause (b) of Section 4.07(a)(3) “Excess Cash Flow Offer” is
hereby amended to read as follows:

(b) 100% of the aggregate net cash proceeds received by the Company (including
the fair market value of any Additional Assets (measured as of the date of the
definitive agreement with respect to such Additional Assets) to the extent
acquired in consideration of Equity Interests of the Company (other than
Disqualified Stock and Sponsor Preferred Stock)) since the Issue Date as a
contribution to its common equity capital or from the issue or sale of Equity
Interests of the Company (other than Disqualified Stock and Sponsor Preferred
Stock) or from the issue or sale of convertible or exchangeable Disqualified
Stock or convertible or exchangeable debt securities of the Company that have
been converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Company), plus

Section 2.05. Section 4.21 “Maximum Capital Expenditures” is hereby amended to
read as follows:

The Company and its Restricted Subsidiaries will not allow their aggregate
capital expenditures to exceed (i) $60.0 million for the fiscal year ending
December 31, 2011 and (ii) 30% of Consolidated EBITDAX for any fiscal year
thereafter; provided that, all capital expenditures in an aggregate amount not
to exceed $210 million (including $40 million in cash and the assumption of $170
million of asset retirement obligations) relating, directly or indirectly, to
the Project Moose Acquisition shall not be deemed a capital expenditure and will
not be included for purposes of determining compliance with this Section 4.21;
and provided further that, the difference between the Company’s and its
Restricted Subsidiaries’ permitted capital expenditures for any fiscal year and
their actual capital expenditures for such fiscal year, if positive, shall be
available for use for capital expenditures in the subsequent fiscal year without
regard to the preceding restriction. The Company shall certify its compliance
with this Section 4.21 in the Officers’ Certificate delivered to the Trustee in
accordance with Section 4.04(a) hereof following the completion of each fiscal
year.

Section 2.06. The following covenant shall be added as Section 4.23 “Retirement
of Sponsor Preferred Stock” of the Indenture:

Section 4.23. Retirement of Sponsor Preferred Stock.

Within 180 days after the end of each second and fourth fiscal quarter of the
Company, commencing with the fourth quarter of 2011 and continuing through the
fourth quarter of 2013, after compliance with its obligations under Section 4.06
of this Indenture to purchase any Notes from the Excess Cash Flow Offer Amount
generated during the preceding six month period and provided that Section 4.06
would require an offer to be made for such period and the Company has made such
offer, the Company may, to the extent permitted by its Credit Facilities,
purchase or otherwise retire any Sponsor Preferred Stock in an

 

3



--------------------------------------------------------------------------------

aggregate amount up to such Excess Cash Flow Offer Amount, provided that no more
than $5.0 million may be expended for such purpose in either of the years ending
December 31, 2012 and 2013. Within 180 days after the end of each second and
fourth fiscal quarter of the Company, commencing with the fourth quarter of
2013, after compliance with its obligations under Section 4.06 of this Indenture
to purchase any Notes from the Excess Cash Flow Offer Amount generated during
the preceding six month period and provided that Section 4.06 would require an
offer to be made for such period and the Company has made such offer, the
Company may, to the extent permitted by its Credit Facilities, repurchase or
otherwise retire any Sponsor Preferred Stock in an aggregate amount up to such
Excess Cash Flow Offer Amount. Notwithstanding the foregoing but subject to the
terms of the Credit Facilities, the Company may at any time following an initial
public offering of the Capital Stock of the Company (or any parent holding
company) that does not result in a Change of Control, repurchase or otherwise
retire any Sponsor Preferred Stock in cash with the net proceeds received by the
Company from such initial public offering, provided that no more than the total
amount of net proceeds received by the Company from such initial public offering
may be expended for such purpose. Except as provided in this Section, neither
the Company nor any of its Subsidiaries shall make any payments on the Sponsor
Preferred Stock.

ARTICLE 3

Section 3.01. The Issuers hereby represent and warrant to the Trustee that the
Trustee is authorized to enter into such other amendments to the Security
Agreement, the Debt Documents, and any other applicable documents as shall be
necessary to effectuate this Supplemental Indenture, as the Trustee shall from
time to time be directed by the Issuers.

Section 3.02. Except as specifically modified herein, the Indenture and the
Notes are in all respects ratified and confirmed (mutatis mutandis) and shall
remain in full force and effect in accordance with their terms with all
capitalized terms used herein without definition having the same respective
meanings ascribed to them as in the Indenture.

Section 3.03. Except as otherwise expressly provided herein, no duties,
responsibilities or liabilities are assumed, or shall be construed to be
assumed, by the Trustee by reason of this Supplemental Indenture. This
Supplemental Indenture is executed and accepted by the Trustee subject to all
the terms and conditions set forth in the Indenture, including, without
limitation, the Trustee’s rights under Article 7 thereof, with the same force
and effect as if those terms and conditions were repeated at length herein and
made applicable to the Trustee with respect hereto. The recitals contained
herein shall be taken as the statements of the Issuers and the Guarantor, and
the Trustee assumes no responsibility for their correctness. The Trustee makes
no representations as to the validity or sufficiency of this Supplemental
Indenture.

Section 3.04. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

4



--------------------------------------------------------------------------------

Section 3.05. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of such executed
copies together shall represent the same agreement.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first written above.

 

Black Elk Energy Offshore Operations, LLC, as an Issuer By:  

/s/ James Hagemeier

  James Hagemeier   Vice President

Black Elk Energy Finance Corp.,

as Co-Issuer

By:  

/s/ James Hagemeier

  James Hagemeier   Vice President

Black Elk Energy Land Operations, LLC,

as Guarantor

By:  

/s/ James Hagemeier

  James Hagemeier   Vice President The Bank of New York Mellon Trust Company,
N.A., as Trustee and Collateral Agent By:  

/s/ Marcella Burgess

  Name: Marcella Burgess   Title: Vice President

Signature Page to Supplemental Indenture